PER CURIAM.
This is an appeal by the husband Jesus Suarez from a final judgment of marriage dissolution after a non-jury trial. We affirm.
First, we reject the husband’s contention that the trial court’s awards of permanent alimony, child support, lump sum alimony, and attorney’s fees are beyond the financial ability of the husband to pay. The trial court impliedly found in the final judgment that the husband’s net income after taxes was $350,000 a year, which finding is supported by substantial, competent evidence adduced at trial. This income is more than sufficient to pay for the alimony, child support, and attorney’s fee awards in this case; the trial court did not, as urged, abuse its discretion in making these combined awards. See Marcoux v. Marcoux, 464 So.2d 542, 544 (Fla.1985); Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Kozak v. Kozak, 507 So.2d 718 (Fla. 3d DCA 1987).
Second, we conclude the balance of the husband’s points do not present reversible error. The trial court properly valued the husband’s insurance company and did not, as urged, fail to take into account the income tax implications involved in the case. See Werner v. Werner, 587 So.2d 473 (Fla. 3d DCA 1991), rev. denied, 599 So.2d 661 (Fla.1992); Mann v. Mann, 578 So.2d 395 (Fla. 3d DCA 1991); Marcoux v. Marcoux, 475 So.2d 972 (Fla. 4th DCA 1985), rev. denied, 486 So.2d 597 (Fla.1986).
Finally, no reversible error is presented by the cross appeal. Accordingly, the final judgment under review is, in all respects,
Affirmed.